Opinion by Mr. Justice Trumbull: The defendant, in an answer, not under oath, alleged that the complainant had previously filed a bill against him in the same Court, in which he set up the same matters, and prayed the same relief as in this case ; that he fully answered said first bill, and that such proceedings were thereupon had that the injunction granted in said suit was dissolved, hut that the suit was still pending and undecided. The day after filing his answer, and before any replication thereto had been filed, the defendant entered a motion to dissolve the injunction granted in this case, and to dismiss the bill. This motion the Court sustained; and that decision is now assigned for error. The decision of the Court was clearly erroneous. Admitting that the facts set forth in the answer, if proved—orJ^»g^Nd,h in a plea, and admitted—would have constitutj fence, the defendant, if he thought proper to answer, should have been required to furnish! truth. This, so far as the record shows, he answer furnished no evidence of the truth of I The decree of the Circuit Court is reverse? remanded. Decree reversed.